          Case 1:16-cr-00670-KMW Document 352 Filed 06/15/21 Page 1 of 5




UNITED STATES DISTRICT COURT                                   USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                  DOCUMENT
--------------------------------------------------------X      ELECTRONICALLY FILED
                                                               DOC #: __________________
UNITED STATES OF AMERICA                                       DATE FILED: June 15, 2021


                 v.                                                  16-CR-670 (KMW)
                                                                    OPINION & ORDER
MARIA SOLY ALMONTE

                                   Defendant.
--------------------------------------------------------X
KIMBA M. WOOD, District Judge:

        Defendant Maria Soly Almonte has moved to reduce her sentence under the federal

compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), in light of COVID-19. (ECF No.

344.) The Government opposes the motion.                (ECF No. 349.)   For the reasons that follow,

Defendant’s motion is DENIED.

                                              BACKGROUND

        Defendant was arrested on or about September 12, 2016 for her role in a sex trafficking

conspiracy that trafficked minor girls and adult women for sex. (See Gov’t Opp’n at 1.) The

Superseding Indictment charged Defendant with (1) conspiring to traffic minors for sex, in

violation of 18 U.S.C. § 1594(c); (2) trafficking a minor under fourteen years old for sex, in

violation of 18 U.S.C. §§ 1591(a), (b)(1), and 2; (3) trafficking a minor between fourteen and

eighteen years old for sex, in violation of 18 U.S.C. §§ 1591(a), (b)(2), and 2; (4) using interstate

commerce to promote the sex trafficking venture, in violation of 18 U.S.C. §§ 1592(a)(3) and 2;

and (5) conspiring to use interstate commerce to promote the sex trafficking venture, in violation

of 18 U.S.C. § 371.      (Id. at 1.)

        On November 20, 2017, Defendant proceeded to trial, and on December 1, 2017, the jury
          Case 1:16-cr-00670-KMW Document 352 Filed 06/15/21 Page 2 of 5




returned a guilty verdict on all five of the above counts. (Id. at 1-2.) On November 29, 2018,

the Court sentenced Defendant to 20 years’ imprisonment, to be followed by five years of

supervised release.      (See id. at 2-3.) Defendant is currently serving her sentence at FCI

Danbury. (Id. at 3.)

        In May 2020 and July 2020, Defendant submitted an application for compassionate release

to the Bureau of Prisons (the “BOP”). (Id.; see id. Ex. 1.) The BOP denied both requests. (Id.

at 3; see id. Ex. 1.)

        On May 11, 2021, Defendant filed the present motion. The Government submitted its

opposition on May 21. Defendant filed a reply on May 29.

                                               LEGAL STANDARDS

        Pursuant to 18 U.S.C. § 3582(c)(1)(A), as modified by the First Step Act, Pub. L. No.

115-391, 132 Stat. 5194 (Dec. 21, 2018), a court may reduce a defendant’s sentence upon motion

of the Director of the Bureau of Prisons, or upon motion of the defendant.               A defendant may

move under § 3582(c)(1)(A) only after the defendant has “fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

the lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier.”1      Id.

        A court may reduce a defendant’s sentence if it finds that “extraordinary and compelling

reasons warrant such a reduction” and “such a reduction is consistent with the applicable policy

statements issued by the Sentencing Commission.”              Id. § 3582(c)(1)(A)(i). The court has

discretion to consider “the full slate of extraordinary and compelling reasons” an inmate presents.

United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020).             In light of the COVID-19


1
  Defendant’s motion is properly before the Court because 30 days have elapsed since the date of Defendant’s
request to the BOP. (See Gov’t Opp’n at 3.)


                                                        2
         Case 1:16-cr-00670-KMW Document 352 Filed 06/15/21 Page 3 of 5




pandemic, these reasons may include whether a defendant is at increased risk of suffering serious

illness from the virus. See, e.g., United States v. Jones, 2020 WL 6131252, at *3 (S.D.N.Y. Oct.

19, 2020) (Swain, J.).

        In determining whether to grant a motion for compassionate release, courts must also

consider the sentencing factors set forth in 18 U.S.C. § 3553(a) (the “sentencing factors”).      18

U.S.C. § 3582(c)(1)(A).     Even if extraordinary and compelling reasons for compassionate

release exist, courts may deny the motion if the Section 3553(a) sentencing considerations

outweigh those compelling reasons.       See, e.g., United States v. Butler, 2020 WL 1689778, at *3

(S.D.N.Y. Apr. 7, 2020) (Engelmayer, J.).

                                                DISCUSSION

        Defendant seeks compassionate release on the ground that she is not receiving adequate

mental health treatment.    Defendant argues that her mental health conditions related to

                                            have not been adequately treated.    (Mot. at 4-5.)

Defendant notes, for example, that she has not received more regular counseling, nor has she had

an opportunity to participate in “FIT,” an intensive program that combines trauma work,

substance abuse treatment, and mental health treatment.       (Gov’t Opp’n at 5; Reply at 2, ECF No.

347.) Defendant contends that these factors constitute an “extraordinary and compelling”

reason to reduce her sentence.

        The Court disagrees.     Defendant has not established extraordinary and compelling

reasons justifying her release because the BOP has recognized Defendant’s mental health

conditions, treated them with medication, and made counseling available to Defendant.        (See

Gov’t Opp’n at 5; see, e.g., id. Ex. 2 at 1, 30.)   In addition, Defendant’s medical records reflect

that she has been continuously evaluated and designated by the BOP as




                                                    3
          Case 1:16-cr-00670-KMW Document 352 Filed 06/15/21 Page 4 of 5




                                  . (See id. at 5.)

        Moreover, although Defendant’s letter to the BOP cited the risk of contracting

COVID-19 as a reason for releasing Defendant, the Motion does not appear to be based on that

risk. (Id. at 3-4.)   To the extent that Defendant’s Motion is based on her risk of contracting

COVID-19, the Court finds that the danger Defendant faces from the threat of exposure to

COVID-19—without more—does not constitute an extraordinary and compelling reason for

granting compassionate release, especially since there are no reported cases of COVID-19

among inmates or staff at FCI Danbury as of June 7, 2021.     See COVID-19 Cases, Fed. Bureau

Prisons, https://www.bop.gov/coronavirus (last accessed June 7, 2021.) The Court also notes

that Defendant declined to be vaccinated against COVID-19.      (Gov’t Opp’n at 6.)

        The Section 3553(a) sentencing factors likewise counsel against granting Defendant’s

motion.    Section 3553(a) requires the Court to consider (1) “the nature and circumstances of the

offense”; and (2) the need for the sentence imposed (A) “to reflect the seriousness of the offense,

to promote respect for the law, and to provide just punishment for the offense,” (B) “to afford

adequate deterrence to criminal conduct,” and (C) “to protect the public from further crimes of

the defendant.” 18 U.S.C. §§ 3553(a)(1)-(2).

        Defendant asserts that the Section 3553(a) factors weigh in favor of reducing her

sentence because she endured a horrific childhood, she now accepts responsibility for her actions,

and some of the victims and their family members have forgiven her.      (Mot. at 6-7; Reply at

4-5.)

        The Court finds Defendant’s assertions unpersuasive. The Court took into consideration

at sentencing the difficulties that Defendant encountered because of her terrible upbringing and

her deprived childhood, by imposing a sentence that was below the Sentencing Guideline range.




                                                 4
         Case 1:16-cr-00670-KMW Document 352 Filed 06/15/21 Page 5 of 5




(See Gov’t Opp’n at 3; Sent. Tr. at 24-25, ECF No. 264.)     The considerations above are also

outweighed by the seriousness of Defendant’s crime.      Defendant profited from the sexual

exploitation of at least six minor victims over the course of several years.   (Gov’t Opp’n at 6.)

As the Court remarked at sentencing, the evidence at trial was very difficult to hear, and it would

be difficult to overstate the harm to the six minor victims. (Sent. Tr. at 24.) For example, the

victims were traumatized and will have a long journey to recovery.      (Id.; Gov’t Opp’n at 6.)

In addition, the Court noted Defendant’s “history of manipulation and fabrication”:

       After being charged, she threatened cooperators. She testified at trial and was not
       at all credible. Her testimony was at odds with the evidence, but she testified with
       great vigor about her innocence and the fact that her victims were responsible for
       what happened to them. Her victims were young, very young, and for her to have
       victimized them in the way she did showed a basic callousness . . . . (Sent. Tr. at
       25.)

       In light of these circumstances, the Court finds that granting Defendant compassionate

release would not reflect the seriousness of the offense, promote respect for the law, provide just

punishment, or afford adequate deterrence.

                                             CONCLUSION

       For the foregoing reasons, Defendant’s motion for compassionate release under

§ 3582(c)(1)(A) is DENIED.

       The Clerk of Court is respectfully directed to terminate the Motion at ECF No. 344.




       SO ORDERED.

Dated: New York, New York
       June 15, 2021
                                                               /s/ Kimba M. Wood
                                                                KIMBA M. WOOD
                                                             United States District Judge




                                                 5
